Citation Nr: 0017030	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This appeal arose from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for the residuals of exposure to asbestos.  In 
June 1998, the Board of Veterans' Appeals (Board) remanded 
this issue for additional development.  In February 1999, the 
veteran and his representative were informed through a 
supplemental statement of the case of the continued denial of 
his claim.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from asbestosis which can be related to his period 
of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of exposure to 
asbestos.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The veteran's service medical records revealed that his lungs 
were clear at the time that he entered service in March 1954.  
On May 5, 1954, he was diagnosed with pneumonia, which 
cleared within five days.  His separation examination noted 
that his lungs were normal and his chest x-ray was negative.  
No mention was made of exposure to asbestos and no residuals 
of such exposure were present.  His personnel records 
confirmed that he served as a tank crewman.

On March 30, 1985, the veteran's private physician referred 
to a September 1984 chest x-ray, which had found pleural 
thickening bilaterally, which was consistent with early 
changes of asbestosis.  His pulmonary function tests (PFTs) 
were consistent with slight restrictive changes.  The 
impression was early pulmonary asbestosis, secondary to 
workplace exposure.

In November 1994, the veteran was examined by VA.  He 
indicated that he had been exposed to asbestos in service, as 
well as for many years after his discharge (he had worked as 
an electrician in shipyards).  The objective examination 
noted that his chest was mildly restricted in expansion.  
There were no rales, rhonchi or wheezing present.  There was 
mild hyperresonance to percussion and his PFTs showed mild 
restrictive disease.  The diagnosis was chronic obstructive 
pulmonary disease (COPD) (asbestosis) with mild restrictive 
disease.

VA re-examined the veteran in January 1999.  He referred to 
suspected exposure to asbestos in service, commenting that 
this substance was in the ceilings of their sleeping 
quarters.  He also admitted that he had been exposed to 
asbestos over his 40 year career as an electrician at 
shipyards.  He indicated that he had been told in the 1980's 
that he had asbestosis.  The objective examination noted that 
he had a cough with occasional yellow sputum; there was no 
history of hemoptysis or anorexia.  Walking two blocks or 
going up two flights of stairs would cause shortness of 
breath.  His chest was symmetrical and moved well with 
respiration.  He had clear breath sounds without rales, 
rhonchi or wheezing.  PFTs revealed mild restrictive disease.  
A chest x-ray showed left ventricular prominence; otherwise, 
it was negative.  A CT scan of the lungs revealed that they 
were normal, without evidence of interstitial disease, 
consolidation, or signs of asbestosis.  The diagnosis was 
history of asbestos exposure, chest x-ray negative for 
asbestosis.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the veteran has not established that he 
suffers from asbestosis.  The VA examination, which included 
a chest x-ray and a CT of the lungs, did not confirm the 
presence of this disorder.  Therefore, he has not established 
a key element of a well grounded claim, that is, the 
existence of a current disability.  Moreover, there is no 
evidence that the veteran suffered an injury or developed a 
disease in service.  There is no objective evidence of record 
that confirms inservice exposure to asbestos, nor is there 
any indication that any residuals to such exposure were 
present in service.  Since neither a current disability nor 
an inservice disease or injury have been established, the 
question of a relationship between the two has been rendered 
moot.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for the residuals of exposure to asbestos 
is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

